Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Office Action filed by Applicant on 06/13/2022.
Claims 1-31 have been allowed.
Claims 25-31 have been added.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2022 has been considered by the examiner. 
Response to Arguments
Claim Rejection Under 35 U.S.C. §102 and 103:
Applicant’s arguments, see pages 10-11, filed 06/13/2022, with respect to the rejection(s) of claims 1-3, 5, 10-20 and 24 being rejected under 35 U.S.C. 102 as being anticipated by Rezgui et al. (U.S. Patent Application Publication No. 2015/0369756); as well as the rejection(s) of claims 4, 6-9 and 21-23 being rejected under 35 U.S.C. 103 as being unpatentable over Rezgui in view of Zhou (CN 102508205); have been fully considered and are persuasive.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…wherein the shuttle comprises an antenna array configured to transmit electromagnetic waves through the base into footwear above the base during the rotation of the shuttle and to receive electromagnetic waves reflected from the footwear during the rotation of the shuttle; a transceiver coupled with the antenna array and configured to apply electrical signals to the antenna array to generate the transmitted electromagnetic waves and to receive electrical signals from the antenna array corresponding to the received electromagnetic waves; and processing circuitry configured to process an output of the transceiver corresponding to the received electromagnetic waves to provide information regarding contents within the footwear.”
Claims 2-18 and 25-28 are also allowed as they further limit allowed claim 1.
Regarding claim 19, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 19,
“…a transceiver coupled with the antenna array and configured to apply electrical signals to the antenna array to generate the transmitted electromagnetic waves and to receive electrical signals from the antenna array corresponding to the received electromagnetic waves; wherein the transmitted and received electromagnetic waves pass through different layers of media that have different dielectric constants; and processing circuitry coupled with the transceiver and configured to determine a phase shift of each of the transmitted and received electromagnetic waves and to use the phase shifts to provide information regarding contents within the footwear.”
Claims 20-24 and 29-31 are also allowed as they further limit allowed claim 19.
The closest prior art references that were found based on an updated search.
Hanft US 2016/0000188 - The system (19) comprises a scanning subsystem (21) to receive input related to lower extremity of the patient for which protective footwear is to be designed and manufactured.
Altieri US 2015/0066712 - The method involves receiving (800) and storing a design in a database.
Fernandes et al. US 2014/0320331 - The system (12) has antenna array that transmits and receives electromagnetic waves through platform into footwear and from footwear and platform, respectively.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1 and 19; therefore claims 1-31 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867